



COURT OF APPEAL FOR ONTARIO

CITATION: Yami Talk Catering Management Ltd. v. 2309603
    Ontario Inc.,

2017 ONCA 888

DATE: 20171121

DOCKET: C63542

Pardu, Trotter and Paciocco JJ.A.

BETWEEN

Yami Talk Catering Management Ltd. and Chenbin
    Zhong

Plaintiffs (Respondents)

and

2309603 Ontario Inc., Pasofina Canada Corporation
    and Zahid Naseer

Defendants (Appellants)

Mohamed El Rashidy and Chandralal Handapangoda, for the
    appellants

Shane E. Kazushner, for the respondents

Heard and released orally: November 15, 2017

On appeal from the judgment of Justice Paul Perell of the
    Superior Court of Justice, dated February 28, 2017.

REASONS FOR DECISION

[1]

The appellant challenges the motion judges interpretation of a
    contractual term, his factual finding that the respondent waived the time limit
    for performance of the term, but did not waive the obligation of the landlord
    to perform that term, and also challenges his award of damages.

[2]

Sattva Capital Corp. v. Creston Moly Corp.
, 2014 SCC 53, requires
    deference to a trial judges interpretation of a contract. Having regard to the
    combination of the factual circumstances of the parties and a poorly drafted
    clause, we do not conclude that the trial judges interpretation of the
    contract was unreasonable or that there was any palpable and overriding error
    in his findings of fact. The award of reliance damages was not unreasonable.

[3]

The appeal is dismissed with costs to the respondent fixed at $20,000
    all inclusive.

G. Pardu
    J.A.

G.T. Trotter
    J.A.

David Paciocco J.A.


